            Case 3:19-cv-06694-LB Document 23 Filed 12/06/19 Page 1 of 3



1    Mark A. Kleiman (SBN 115919)
     KLEIMAN / RAJARAM
2
     2907 Stanford Ave. Venice, CA 90292
3    Telephone: (310) 306-8094
     Facsimile: (310) 306-8491
4    Email: mkleiman@quitam.org
5    Ben Gharagozli (SBN 272302)
     Law Offices of Ben Gharagozli
6
     2907 Stanford Avenue
7    Marina del Rey, California 90292
     Telephone: (661) 607-4665
8    Facsimile: (855) 628-5517
     Email: ben.gharagozli@gmail.com
9

10

11

12
                                     UNITED STATES DISTRICT COURT
13
                                    NORTHERN DISTRICT OF CALIFORNIA
14

15    OMAR ABDULAZIZ,                                        )   Case No.: 3:19-cv-06694-LB
                                                             )
16                     Plaintiff,                                PLAINTIFF’S OPPOSITION TO
                                                             )
                       v.                                        DEFENDANT’S ADMINISTRATIVE
17                                                           )
                                                             )   MOTION TO CONTINUE CASE
18
      TWITTER, Inc..; McKINSEY & Co.; and                        MANAGEMENT CONFERENCE
                                                             )
      DOES 1-10; inclusive,
                                                             )
19
                  Defendants.                                )   Dept:      Courtroom B, 15th Flr
20    _______________________________________                )   Judge:     Hon. Laurel Beeler

21                                                               Date Filed: October 18, 2019
22                                                               Trial Date: Not Yet Set
23

24           We have always been willing to accommodate counsel’s schedule and we told him that
25   one day after he asked for a continuance, suggesting January 23 or 30, 2020. (See Exh. A to
26   Kleiman Declaration) But this case is nearly two months old and Defendants propose
27

28


      ____________________________________________________________________________________________________
                      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ ADMINISTRATIVE MOTION
     Case No. 3:19-cv-06694-LB

                                                  1
            Case 3:19-cv-06694-LB Document 23 Filed 12/06/19 Page 2 of 3



1    postponing the CMC (and therefore delaying discovery) until the pleadings are settled, which
2    could be several months more.
3                                           Factual Background
4            Plaintiff has sued Twitter and McKinsey alleging that McKinsey warned Mohammad
5    bin Salman about Plaintiff’s effectiveness as a political dissenter and that Twitter knew
6    Plaintiff’s confidential account information had been hacked by a Saudi state operative, but
7    concealed this from Plaintiff. Plaintiff alleges that although Twitter warned the security
8    researchers, academics, and journalists whose accounts were hacked that they “may have been
9    targeted by state-sponsored actors”, no such warning was given to him. (Dkt. No. 001, ¶48.)
10           Shortly after the suit was filed, the Justice Department issued a criminal complaint (and
11   then later an indictment) against three Saudi operatives, including the one Plaintiff had
12   identified by name in his civil suit. (Kleiman Declaration, Exhibits B and C.) The DOJ’s
13   filings revealed for the first time that nearly six thousand Twitter accounts had been hacked.
14   Twitter did nothing about this for months.
15                                                Argument
16           Anticipated Discovery Will be Lengthy
17           This case will require significantly more planning for and attention to discovery, making
18   delay especially pernicious. Because Mohammad bin Salman was primarily interested in Saudi
19   dissidents, we expect that the hacked Twitter users will be in a number of different countries,
20   requiring extraterritorial discovery. `"The need for evidence located outside the United States
21   should be explored early in the proceedings to allow for the extra time that may be required to
22   obtain it." 32 Moore's Federal Practice - Civil 11.4 (2019).
23           Second, to the extent that discovery against McKinsey will require deposing some of
24   their more than 400 employees in Riyadh, Plaintiff anticipates needing to work out a protective
25   order that will allow these depositions to take place in a country other than Saudi Arabia where
26   the Plaintiff and his counsel will not fear for their lives.
27

28


      ____________________________________________________________________________________________________
                      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ ADMINISTRATIVE MOTION
     Case No. 3:19-cv-06694-LB

                                                    2
            Case 3:19-cv-06694-LB Document 23 Filed 12/06/19 Page 3 of 3



1            All of this will take some time to arrange, and delay will prejudice the Plaintiff, who
2    carries the burden of proof.
3            Defendants Have Failed to Show That it is Likely They Will Dispose of This Case
4            Through Motions to Dismiss.
5            If defendants have such winning argument, why hasn’t either defendant asked to meet
6    and confer with Plaintiff regarding their substantive objections to the complaint? Other than
7    unsupported assertions, neither defendant has offered any explanation at all about why the
8    complaint if objectionable or that it should be significantly narrowed. Indeed, Defendant’s
9    reservation of their right to seek a protective order only highlights the likely protracted nature of
10   this litigation.
11           The time to begin this lengthy process is now, not one, two, or three months down the
12   road when defendants have sought every delay possible.
13                                                Conclusion
14           The Court should continue the Case Management Conference until January 23 or January
15   30, with the dates for the Rule 26(f) conference being moved concomitantly.
16   DATED: December 6, 2019                      RESPECTFULLY SUBMITTED
17                                                    KLEIMAN / RAJARAM
18

19                                               By:
20                                                      Mark Allen Kleiman, Esq.
21

22                                                    LAW OFFICES OF BEN GHARAGOZLI
23                                                    Ben Gharagozli, Esq.
24

25

26

27

28


      ____________________________________________________________________________________________________
                        PLAINTIFF’S OPPOSITION TO DEFENDANTS’ ADMINISTRATIVE MOTION
     Case No. 3:19-cv-06694-LB

                                                  3
